Citation Nr: 0010885	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  97-08 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for impotence as 
a residual of a prostatectomy.

2.  Entitlement to service connection for basal cell 
carcinoma as a result of exposure to ionizing radiation, to 
include whether new and material evidence has been presented 
to reopen the claim.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from November 1944 to June 
1946, and from March 1948 to March 1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs.  In a rating decision dated in October 
1995, the RO denied entitlement to disability compensation 
under the provisions of 38 U.S.C.A. § 1151 for impotence as a 
residual of a prostatectomy.  The RO also reopened a 
previously denied claim for service connection for basal cell 
carcinoma and deferred a merits adjudication pending 
additional development.  In a rating decision dated in July 
1998, the RO denied service connection for basal cell 
carcinoma as a result of exposure to ionizing radiation.  The 
Board has rephrased the issues listed on the title page in 
order to more properly reflect the claims on appeal.

The Board notes that recently submitted VA clinical records 
show that the appellant has been treated for squamous cell 
carcinoma of the left forearm.  The record is unclear as to 
whether the appellant is seeking service connection for this 
form of skin cancer.  The Board also notes that a VA Form 10-
7131, dated in May 1993, indicates that the appellant alleged 
dental trauma as a result of his exposure to ionizing 
radiation.  These issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The appellant underwent a prostatectomy performed by VA 
on May 31, 1990.  On February 4, 1991, he reported to a 
treating VA physician that he was capable of having 
erections.  He first complained of impotence on May 8, 1991.

2.  No competent medical evidence has been presented or 
secured showing that the proctectomy performed by VA resulted 
in additional disability of impotence.

3.  In a decision issued in March 1991, the Board denied the 
appellant's claim for service connection for basal cell 
carcinoma due to exposure to ionizing radiation.

4.  Additional evidence received since the Board's March 1991 
rating decision, wherein service connection for basal cell 
carcinoma due to exposure to ionizing radiation was denied, 
is not material.


CONCLUSIONS OF LAW

1.  The claim of disability compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for impotence as a residual 
of a prostatectomy is not well grounded, and there is no 
further statutory duty to assist the appellant in the 
completion of his application.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The Board's March 1991 decision, which denied service 
connection for basal cell carcinoma due to exposure to 
ionizing radiation, is final.  38 U.S.C.A. § 7104(b) (West 
1991 & Supp. 1995); 38 C.F.R. § 20.1100 (1999).

3.  The evidence received subsequent to the Board's March 
1991 decision, which denied service connection for basal cell 
carcinoma due to exposure to ionizing radiation, is not 
material, and does not serve to reopen the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compensation for impotence pursuant to 38 U.S.C.A. § 1151

The appellant contends that, pursuant to the provisions of 
38 U.S.C.A. § 1151, he is entitled to compensation for 
impotence as a residual of a prostatectomy performed by VA.  
According to his statements of record, he contends that he 
was treated by VA for impotency immediately after the 
prostatectomy and that such treatment continued for over a 
year.  He believes that his impotence was an unintended 
residual of his prostate surgery and that VA informed him 
that impotence was an unlikely result of a prostatectomy.  A 
lay statement by his wife corroborates his contentions that 
he was unable to obtain and maintain an erection following 
his prostatectomy in May 1990.

Pertinent VA clinical records show that the appellant 
underwent a transurethral resection of the prostate (TURP) 
due to bladder outlet obstruction secondary to benign 
prostatic hypertrophy (BPH) on May 31, 1990.  His post- 
operative course was described as "unremarkable" and he was 
discharged from VA absent any complaints on June 4, 1990.  
Review of the complete hospital records and of his subsequent 
VA clinical records fail to show complaint, treatment, 
manifestation or diagnosis of impotence until May 1991.  
Specifically, his follow- up treatment visits in November and 
December 1990 are negative in this respect.  On February 4, 
1991, he reported to a treating VA physician that he was 
"able to have erections."  He first complained of impotence 
on May 8, 1991, and received VA treatment thereafter.

In a Memorandum dated in February 1994, the VA Chief of the 
Genitourinary Section reported that the appellant was 
hospitalized for his transurethral resection of the prostate 
from May 29, 1990 to June 4, 1990.  Review of the appellant's 
clinical records revealed his February 4, 1991 report of 
having erections during his General Surgery clinic visit for 
treatment of an ingrown herniorrhaphy.  He was currently 
being treated for erectile dysfunction with Yocon and 
Papaverine injections with consideration of other modalities.  
The physician's impression was that it was likely that the 
etiology of the appellant's erectile dysfunction was 
multifactorial in nature with a possible relationship to past 
smoking and alcohol use.  It was noted that a recently 
completed VA cooperative study on watchful waiting versus 
TURP verified a very low rate of erectile dysfunction 
following a TURP.  It was further noted that, since the 
appellant reported still having erections nine months post- 
operatively, it was unlikely that the surgery was at all 
linked with his dysfunction.

As stated above, the appellant contends that, pursuant to the 
provisions of 38 U.S.C.A. § 1151, he is entitled to 
compensation for impotency secondary to a prostatectomy 
performed by VA.  The current provisions of 38 U.S.C.A. 
§ 1151, which require that entitlement to benefits for any 
injury or disease resulting from VA treatment be established 
by proof of fault or accident on the part of VA, only apply 
to claims filed on or after October 1, 1997.  VA O.G.C. PREC. 
01-99 (February 16, 1999).  See generally Brown v. Gardner, 
513 U.S. 115 (1994).  The appellant's claim, which was 
initially adjudicated in October 1995, is governed by the 
former provisions of 38 U.S.C.A. § 1151 which, in pertinent 
part, provided that:

"Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical 
treatment, ... and not the result of such 
veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability ..., disability or death 
compensation... shall be awarded in the same 
manner as if such disability, aggravation, or 
death were service- connected."

The enabling regulation in effect in May 1995, 38 C.F.R. § 
3.358, provided, in pertinent part, that:

"Compensation is not payable for the necessary 
consequences of medical or surgical treatment 
or examination properly administered with the 
express or implied consent of the veteran ...  
'Necessary consequences' are those which are 
intended to result from, or where intended to 
result from, the examination or medical or 
surgical treatment administered.  Consequences 
otherwise certain or intended to result from a 
treatment will not be considered uncertain or 
unintended solely because it had not been 
determined at the time consent was given 
whether that treatment would in fact be 
administered."

38 C.F.R. § 3.358(c)(3) (1995).  To prevail, it is necessary 
to show that any additional disability, or aggravation of a 
disease or injury, was actually the result of VA treatment 
and not merely coincidental therewith.  38 C.F.R. § 3.358(c) 
(1995).  The Supreme Court of the United States interpreted 
the above- mentioned provisions as requiring proof of a 
causal connection between VA medical treatment and additional 
disability.  Gardner, 115 S.Ct. at 556 n3.

The Court has held that the requirements for a well-grounded 
claim under section 1151 are generally as follows: (1) 
Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability. Similarly, assuming, without 
deciding, that a continuity-of-symptomatology analysis would 
apply in an section 1151 case, a veteran's claim generally 
would be well grounded if he submitted evidence of each of 
the following: (a) Evidence that a condition was "noted" 
during his VA hospitalization or treatment; (b) evidence 
showing continuity of symptomatology following such 
hospitalization or treatment; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-hospitalization/treatment 
symptomatology.  The credibility of the evidence presented in 
support of a claim is generally presumed when determining 
whether it is well grounded.  Jones v. West, 12 Vet.App. 460 
(1999)

Upon review of the above- mentioned evidence, the Board finds 
that the appellant has failed to present a well grounded 
claim for entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for impotence as a residual 
of a prostatectomy.  There is no dispute that he has met 
requirements (1) and (2) of the well grounded claim.  The 
medical evidence shows that he underwent a prostatectomy and 
that he currently suffers from impotence.  However, 
requirement (3) is missing because there is no medical 
evidence of a nexus between the prostatectomy and impotence.  
To the contrary, the medical opinion of record indicates that 
a nexus between the proctectomy and impotence is 
"unlikely".

Nor can the nexus requirement be satisfied by application in 
this case of 38 C.F.R. § 3.303(b).  Even assuming that the 
assertions of the appellant as to the immediate onset of 
impotence following the prostatectomy are credible, the fact 
remains that impotence was not "noted" during the VA 
hospitalization in May and June 1990, or, for that matter, 
until about a year later.  Also, as was stated previously, 
there is no medical evidence a nexus between the present 
disability and hospital treatment.  

In so holding, the Board is cognizant of the appellant's 
opinion that VA medical treatment is responsible for the 
development of his impotency.  However, the Board notes that, 
as a layperson, he is not considered competent to provide 
opinion on what is essentially a question of medical 
causation or etiology.  Grottveitt v. Brown, 5 Vet.App. 91, 
93 (1993).  Rather, in the absence of competent medical 
evidence showing that VA medical treatment caused additional 
disability of impotency, the claim under 38 U.S.C.A. § 1151 
is not plausible and must be denied as not well grounded.  
See Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  In this respect, the RO has 
obtained his pertinent VA clinical records and obtained 
opinion by the VA Chief of the Genitourinary Section.  
Additionally, the RO has issued a Statement of the Case and 
subsequent Supplemental Statements of the Case which have 
advised the appellant of the applicable law and regulations 
concerning claims pursuant to 38 U.S.C.A. § 1151.  The Board 
discerns no additional sources of relevant information which 
may be obtainable concerning the present claim.  Accordingly, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).

II.  New and material - basal cell carcinoma

The appellant also contends that his basal cell carcinoma 
results from his in- service exposure to ionizing radiation.  
Review of the record shows that he first filed his claim for 
service connection by means of a VA Form 21-4138 filing dated 
in June 1989.  The Board originally denied this claim in a 
March 1991 decision.  That decision is final.  38 C.F.R. 
§ 20.1100(a) (1999).  In November 1992, the appellant filed a 
claim for reopening.  By means of rating decision dated in 
October 1995, the RO reopened the claim and deferred 
adjudication pending further development.  The RO denied the 
claim on the merits in a July 1998 rating decision, and this 
appeal ensues from that rating decision.  As to the reopening 
of claims, the Board must make an independent review of the 
RO's determination.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  For the reasons discussed below, the Board finds 
that the appellant has failed to submit evidence sufficient 
to reopen his claim.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  The 
evidence relied upon in reopening the claim must be both new 
and material, and the failure to satisfy either prong ends 
the inquiry and requires that the claim be denied.  Smith v. 
West, 12 Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters, 10 Vet.App. at 206.  For 
purposes of a well groundedness analysis, the credibility of 
the evidence is presumed.  Robinette v. Brown, 8 Vet.App. 69, 
75-76 (1995).  Finally, if a well grounded claim has been 
submitted, then the claim must be evaluated on the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, 10 
Vet.App. at 206; see also Epps v. Brown, 126 F.3d 1464 
(Fed.Cir. 1997); cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In the 
March 1991 decision, the Board found that the appellant, as a 
member of the Occupation Forces in Japan after the atomic 
bombings, was exposed to a maximum dose of one rem of 
ionizing radiation.  The Board further found that the 
evidence of record failed to demonstrate a causal 
relationship between the appellant's basal cell carcinoma, 
which first manifested many years after service, and his 
exposure to radiation in service.  

Therefore, the issue currently before the Board's is whether 
the additional evidence submitted by the appellant since the 
Board's 1991 decision is both new and material in that it 
provides evidence that the appellant was exposed to more than 
1 rem of ionizing radiation during service, and or that a 
causal relationship exists between the development of his 
basal cell carcinoma and his in- service exposure to ionizing 
radiation.

At the time of the Board's March 1991 decision, the appellant 
contended that his basal cell carcinoma of the skin began as 
a result of his exposure to ionizing radiation.  In pertinent 
part, his service records confirmed his participation in the 
occupation of Japan during World War II as a member of the 
USS APPALACHIAN.  His service medical records were negative 
for any clinical or other findings indicative of basal cell 
carcinoma.  Rather, the medical evidence of record first 
showed his VA treatment for basal cell carcinoma on the 
medial canthal area of the right upper eyelid in 1989.

Research conducted by the Defense Nuclear Agency (DNA) 
revealed that the USS APPALACHIAN steamed the waters of 
Honshu and Kyushu Islands in Japan between September and 
November 1945, and visited a site located over ten miles 
southeast of Hiroshima and Nagasaki during his interval.  DNA 
noted that scientific dose reconstruction studies had 
determined that the maximum possible external, inhalation and 
ingestion radiation dose that might have been received by any 
individual present during the full duration of American 
occupation (September 1945 to June 1946 for Nagasaki and 
September 1945 to March 1946 for Hiroshima) was less than 1 
rem.  It was also noted that a great majority of servicemen 
either received no radiation exposure or maximally a few tens 
of millirem. 

In a letter dated in February 1990, the VA Chief Medical 
Director reported that skin cancer had been attributed to 
exposure to ionizing radiation only at doses above 40 rad and 
usually at several hundred rads.  It was further reported 
that, since the appellant's dose was much lower than the 
cited value, it was highly unlikely that his basal cell 
carcinoma could be attributed to his exposure to ionizing 
radiation in service.  Later that month, the VA Director of 
Compensation and Pension Service reported that, following 
review of the opinion by the VA Chief Medical Director, there 
was no reasonable possibility that the appellant's skin 
cancer was a result of exposure to ionizing radiation in 
service.

In connection with the current appeal, the appellant has 
attempted to reopen his claim by submitting evidence 
purporting to show that he was exposed to more than 1 rem of 
ionizing radiation in service.  He claims that he was present 
at both Hiroshima and Nagasaki for several days following the 
atomic bomb blasts.  An article published by the Grand Rapids 
Press, dated in December 1994, reported the lay account of a 
member of the USS APPALACHIAN who participated in the 
occupation of Japan following the detonation of the atomic 
bomb.  This lay witness, G. H., whose occupation was listed 
as a former teacher and football coach, reported that 
materials had melted because of the intense heat of the 
atomic bomb.  Mr. H. questioned how much radiation he had 
been exposed to at that time.

In an article entitled Residual Radiation in Hiroshima and 
Nagasaki, What Do You Think?, Oscar Rosen, Ph.D., alleged 
that the DNA was created by the Department of Defense 
"specifically to perpetuate the lies about radiation and its 
effect on health."  In this respect, Dr. Rosen intimated 
that the pecuniary interests of DNA's subcontractors 
explained why their research was "designed to support the 
DNA's position on radiation exposure."  He questioned the 
DNA's assumption that the U.S. Forces in Nagasaki and 
Hiroshima has consumed uncontaminated water which was 
tankered in from Saipan.  In so doing, he noted an oral 
history, told by the widow of an Army veteran, that soldiers 
present following the occupation of Nagasaki had consumed 
Japanese beer which was made with contaminated water from the 
Nishiyama Reservoir.  He also quoted a publication entitled 
Under the Cloud which cited that "scientists" estimated 
that persons in the Nishiyama district of Nagasaki has been 
exposed to "24 to 75 rads," although a particular group or 
time period had not been given.  He also referred to a 
publication, entitled Killing Our Own: The Disaster of 
America's Experience with Atomic Radiation, which contended 
that DNA had failed to account for high levels of internal 
radiation doses due to plutonium.

In a letter dated in July 1998, DNA noted its review of the 
articles submitted by the appellant, but found no basis for 
changing the previous dose assessment.  In this respect, DNA 
noted that the assertion that U.S. military personnel were 
exposed to 24 to 75 rads was inaccurate as this figure 
applied to infinite doses to Japanese survivors who were 
present at the time of the bombing and remained in the 
vicinity for an infinite amount of time.  This figure did not 
apply to military personnel who arrived after the detonation 
and stayed for less than a year thereafter.  DNA also noted 
that its own report, entitled Radiation Dose Reconstruction 
U.S. Occupation Forces in Hiroshima and Nagasaki, Japan, 
1945- 1946 (DNA 5512F), was based upon the same measurements 
of contamination cited by Dr. Rosen in his article.

The article published by Grand Rapids Press, which includes 
the lay descriptions of a veteran who participated in the 
occupation of Japan following the detonation of the atomic 
bomb, is not material evidence.  The recorded statements, 
which are presumed credible for the purposes of reopening, 
describe first hand observation of the physical landscape of 
Nagasaki and Hiroshima following the explosion of the atomic 
bomb.  However, this lay description holds no probative value 
because it is not a dose assessment from a "credible 
source" or from "official military records" and, further, 
is not based on the appellant's particular facts and 
circumstances.  38 C.F.R. § 3.311(a)(3).  It fails to shed 
any light on whether the appellant was exposed to more than 1 
rem of ionizing radiation, and, therefore, will not affect 
the adjudication of the claim under 38 C.F.R. § 3.311.  It is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

As to the article published by Dr. Rosen, the Board also 
finds that this evidence is not material to reopening the 
case at hand.  Assuming, arguendo, that Dr. Rosen possess the 
requisite scientific expertise to speak to matters involving 
reconstruction of radiation dose estimates, his generalized 
statements that some victims of Hiroshima and/or Nagasaki had 
been exposed to 24 to 75 rads is not material as it does not 
provide any concrete factual information regarding the 
appellant's particular level of exposure to ionizing 
radiation in service.  See Sacks v. West, 11 Vet.App. 314 
(1998) (generic medical evidence that does not specifically 
opine to the particular facts of a case is insufficient to 
well ground a claim).  As noted by the DNA, the figure 
provided by Dr. Rosen refers to Japanese survivors who had 
been present at the time of the atomic explosion and remained 
in the vicinity thereafter.  This figure does not speak to 
the appellant's possible level of exposure during his 
approximate three- month period of service in the Hiroshima 
and Nagasaki region following the detonation of the atomic 
bombs.

For the very same reason, the statements contained in the 
article by Dr. Rosen cannot serve as material evidence 
stemming from a dose estimate from a "credible source."  
38 C.F.R. § 3.311(a)(3)(ii) (1999).  Not only is it not shown 
that Dr. Rosen is certified in the field of health physics, 
nuclear medicine or radiology, his article was written for 
the public at large and his "analysis" is not based on the 
facts and circumstances of this particular claim, required by 
38 C.F.R. § 3.311(a)(3)(ii).  Dr. Rosen's challenges to the 
DNA estimates are based upon anecdotal hearsay statements and 
reference to publications which, according to DNA, have 
already been addressed in its dose reconstruction.  As such, 
the article authored by Dr. Rosen holds no probative value to 
the particular facts of this case, and is not material to the 
reopening of this claim.

In so deciding, the Board notes that it is well established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380, 1383 (1996), cited with 
approval in FW/PBS, Inc. v. Dallas, 493 U.S. 215, 230- 31, 
107 L. Ed. 2d 603, 110 S.Ct. 596 (1990).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning its jurisdiction.  38 C.F.R. § 20.101(c) (1999).  
As noted above, the Board must make an independent 
determination of its jurisdiction irregardless of 
jurisdictional findings made by the RO.  Rowell v. Principi, 
4 Vet.App. 9, 15 (1993); Barnett v. Brown, 8 Vet.App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In this case, the RO determined that the appellant submitted 
evidence which was both new and material towards reopening 
his claim, but the Board has found otherwise.  In Barnett, 
the Court reaffirmed the Board's authority to change a 
favorable RO determination regarding an issue of 
jurisdiction.  In that case, the question arose as to whether 
the Board had the authority to adjudicate a claim according 
to the new and material standard following an RO 
determination that the claim had been "reopened."  In 
pertinent part, the Court stated: 

Given the statutory scheme in sections 7104(b) 
and 5108, the new and material evidentiary 
standard was clearly a material legal issue 
which the [Board] had a legal duty to address, 
regardless of the RO's actions.  If the [Board] 
has adjudicated the claim on its merits without 
resolving the new and material issue, its 
actions would have violated its statutory 
mandate.  Similarly, once the Board found there 
was no new and material evidence, it was bound 
by an express mandate not to consider the 
merits of the case.

Barnett, 8 Vet.App. at 4 (emphasis added).  The Court's 
holding was upheld by the Federal Circuit Court of Appeals.  
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).

With this mandate in mind, the Board finds that the appellant 
has failed to present material evidence in support of his 
attempt to reopen his claim for service connection for basal 
cell carcinoma as a result of exposure to ionizing radiation.  
Accordingly, the claim is not reopened and cannot be 
addressed on the merits. Smith, 12 Vet.App. 312 (1999).




	(CONTINUED ON NEXT PAGE)




ORDER

The claim for disability compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for impotence as a 
residual of a prostatectomy is denied.

The claim for service connection for basal cell carcinoma as 
a result of exposure to ionizing radiation is not reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


